Exhibit 99.1 NEWS RELEASE LML REPORTS PROFITABLE FIRST QUARTER RESULTS FOR FISCAL 2013 VANCOUVER, BC, August 13, 2012 — LML PAYMENT SYSTEMS INC. (“LML”) (NASDAQ: LMLP), a leading payments technology provider of financial payment processing solutions for e-commerce and traditional businesses, reports results for the first quarter ended June 30, 2012. Revenue for the three months ended June 30, 2012 was $5.6 million compared to $5.9 million in revenue for the three months ended June 30, 2011. Gross profit was $2.3 million or 42% compared to $2.6 million or 44% last year.Income before taxes was $834,000 compared to $1.1 million last year.Net income for the quarter was $447,000, or $0.02 per share compared to $687,000 or $0.02 per share last year.Net cash flow from operating activities for the three months was approximately $947,000 compared to cash used in operating activities of $(4.3 million) last year, an improvement of $5.3 million. Q1 Highlights · Transaction Payment Processing (TPP) segment revenue increase of 26% · Added over 900 customers; total customer base increases to over 14,000 · New products include partnering with MasterCard to provide support for MasterCard’s PayPass wallet service, allowing online merchants to provide consumers with a frictionless check-out experience · Launched a Beanstream mobile app for iPhone · All three business segments (Transaction Payment Processing (TPP), Check Processing (CP) and Intellectual Property Licensing (IPL)) achieve profitability “Generally this was the first quarter, in some time, in which our results did not include non-recurring licensing revenue associated with our intellectual property.The loss of that revenue is quickly being offset by the continued and impressive growth of our TPP segment which grew 26% from the same period last year.We believe the payments industry is poised for radical change for which we are well-suited as our TPP business has become a leading innovator in both the development and distribution of payment services.As a result we continue to anticipate this segment will meet or exceed our target growth of 30% for the year”, said Patrick H. Gaines, Chief Executive Officer. Conference Call Management will host a conference call on August 13, 2012 at 1:30pm Pacific Time (4:30pm Eastern Time) to discuss these results.To participate in the conference call, please dial in 5-10 minutes before the start of the call and follow the operator’s instruction.If you are calling from the United States or Canada, please dial 8007605361. International callers please dial If you are unable to join the call, an audio recording of the call will be available on our website at www.lmlpayment.com. About LML Payment Systems Inc. (www.lmlpayment.com) LML Payment Systems Inc., through its Canadian subsidiary Beanstream Internet Commerce Inc., and its U.S. subsidiaries Beanstream Internet Commerce Corp. and LML Payment Systems Corp., is a leading provider of financial payment processing solutions for e-commerce and traditional businesses. We provide credit card processing, online debit, electronic funds transfer, automated clearinghouse payment processing and authentication services, along with routing of selected transactions to third party processors and banks for authorization and settlement. cont’d ~1~ Cautionary Statement Regarding Forward-Looking Statements Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include all passages containing verbs such as "aims," "anticipates," "estimates," "expects," "intends," "plans," "predicts," "projects" or "targets" or nouns corresponding to such verbs. Forward-looking statements also include any other passages that are primarily relevant to expected future events or that can only be evaluated by events that will occur in the future. Forward-looking statements are based on the opinions and estimates of the management at the time the statements are made and are subject to certain risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements. Factors that could affect LML’s actual results include, among others, the impact, if any, of share-based payment charges, the potential failure to establish and maintain strategic relationships, inability to integrate recent and future acquisitions, inability to develop new products or product enhancements on a timely basis, inability to protect our proprietary rights or to operate without infringing the patents and proprietary rights of others, and quarterly and seasonal fluctuations in operating results. More information about factors that potentially could affect LML’s financial results is included in LML’s quarterly reports on Form 10-Q and our most recent annual report on Form 10-K filed with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance upon these forward-looking statements that speak only as to the date of this release. Except as required by law, LML undertakes no obligation to update any forward-looking or other statements in this press release, whether as a result of new information, future events or otherwise. -cont’d- ~2~ LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (In U.S. Dollars) (Unaudited) Three Months Ended June 30 REVENUE $ $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Product development and enhancement INCOME BEFORE OTHER INCOME AND INCOME TAXES Foreign exchange (loss) gain ) Interest income INCOME BEFORE INCOME TAXES Income tax expense (recovery) Current Deferred ) NET INCOME OTHER COMPREHENSIVE INCOME Unrealized foreign exchange (loss) gain on translation of foreign operations ) TOTAL COMPREHENSIVE INCOME $ $ EARNINGS PER SHARE, basic and diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted -cont’d- ~3~ LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In U.S. Dollars, except as noted below) (Unaudited) June 30, March 31, ASSETS Current Assets Cash and cash equivalents $ $ Funds held for merchants Short-term investments Restricted cash Accounts receivable, less allowance of $26,867 (March 31, 2012 - $27,397) Inventory - Corporate taxes receivable Prepaid expenses Total current assets Property and equipment, net Patents Restricted cash Deferred tax assets Goodwill Other intangible assets Other assets Total assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Corporate taxes payable Funds due to merchants Current portion of obligations under finance lease Current portion of deferred revenue Total current liabilities Obligations under finance lease Total liabilities EQUITY Capital stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 28,246,684 issued and outstanding (March 31, 2012 - 28,246,684) Contributed surplus Warrants Deficit ) ) Accumulated other comprehensive income Total equity Total liabilities and equity $ $ -cont’d- ~4~ LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In U.S. Dollars) (Unaudited) Three Months Ended June 30 Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Amortization of property and equipment Amortization of intangible assets Share-based payments Deferred income taxes ) Foreign exchange loss (gain) ) Changes in non-cash operating working capital Accounts receivable ) ) Corporate taxes receivable ) Inventory ) Prepaid expenses Accounts payable and accrued liabilities ) ) Corporate taxes payable ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) Investing Activities: Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Financing Activities: Proceeds from exercise of stock options - Net cash provided by financing activities - Effects of foreign exchange rate changes on cash and cash equivalents ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid $
